Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 14 December 2020.  These drawings are acceptable.

Claim Objections
Claim 8 is objected to because of the following informalities:  line 9 recites the limitation “the elongate step”. It appears that this should be “the elongate stem”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 9185960).



    PNG
    media_image1.png
    382
    436
    media_image1.png
    Greyscale

Regarding claim 10, Park discloses the applicator of Claim 8, wherein the retainer is selected from the group consisting of a magnet, threads, press fit, snap fit, clearance fit, and combinations thereof, the retainer configured to cooperatingly interface with the protrusion for creating the releasable connection (magnet 42).

Regarding claim 12, Park discloses the applicator of Claim 8, wherein the cavity has a non-circular cross section (Fig. 1B) configured to fix the applicator from rotating about a central axis of the elongate stem with respect to the protrusion when the applicator is releasably connected to the protrusion.
Regarding claim 14, Park discloses the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between 45° and 90° with respect to an axis of the articulating handle during application to eyelashes (due to bevels 11 and 12; see col. 5, ll. 10-23).
Regarding claim 15, Park discloses the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator substantially horizontal with respect to the ground during application to eyelashes (regardless of the angle of the handle and the applicator, a user can orient the applicator at the desired angle with respect to horizontal).
Regarding claim 16, Park discloses the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between 30° and 80° with respect to an axis of the articulating handle during application to lips due to bevels 11 and 12; see col. 5, ll. 10-23.
Regarding claim 17, Park discloses the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between 45° and 60° from horizontal with respect to the ground during application to lips (regardless of the angle of the handle and the applicator, a user can orient the applicator at the desired angle with respect to horizontal).
Regarding claim 18, Park discloses the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between about 0° and 60° with respect to an axis of the articulating handle during application to nails (due to bevels 11 and 12; see col. 5, ll. 10-23).

Regarding claim 20, Park discloses the applicator of Claim 8, wherein the articulating handle is configured to orient the applicator between about 0° and 90° with respect to an axis of the articulating handle during application to a face (due to bevels 11 and 12; see col. 5, ll. 10-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 9, Park teaches the applicator of Claim 8, wherein the retainer includes a magnet (42) positioned adjacent to the cavity, but does not teach that the magnet configured to magnetically interface with a magnet positioned in the protrusion for creating the releasable connection.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to position the magnet of Park in the protrusion because Applicant has not disclosed that the position of the magnet provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Park’s applicator and the applicant’s invention to perform equally well with either the magnet adjacent the protrusion taught by Park or the claimed magnet in the protrusion because both magnets are equally capable of releasably joining the handle and the applicator.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the magnet position of Park to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Park.
Claim(s) 1-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9185960) in view of Vasas (US 6447191).
Regarding claim 1, Park teaches an applicator for applying a cosmetic formula, the applicator comprising: a first end (45) of the applicator configured to retain an amount of the cosmetic formula for application; a coupling portion (41) configured to releasably couple the applicator to a bottle (47) of cosmetic formula, and a cavity (43) extending at least partially into the cap and configured to receive a corresponding protrusion (30) therein; and a retainer (magnet 42) associated with the cavity, the retainer configured to interface with the protrusion to create a releasable connection requiring a larger separation force to release than without the retainer.
Park does not teach a cap portion that fits on the coupling portion.
Vasas teaches a cap portion (132) that fits on a coupling portion (128).

Regarding claim 2, the combination of Park and Vasas teaches the applicator of Claim, wherein the retainer includes a magnet (42) positioned adjacent to the cavity, but does not teach that the magnet configured to magnetically interface with a magnet positioned in the protrusion for creating the releasable connection.
Instead, Park teaches that the magnet is configured to magnetically interface with a magnet (31) positioned adjacent the protrusion for creating the releasable connection.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to position the magnet of Park in the protrusion because Applicant has not disclosed that the position of the magnet provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Park’s applicator and the applicant’s invention to perform equally well with either the magnet adjacent the protrusion taught by Park or the claimed magnet in the protrusion because both magnets are equally capable of releasably joining the handle and the applicator.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the magnet position of Park to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Park.
Regarding claim 3, the combination of Park and Vasas teaches the applicator of Claim 1, wherein the retainer is selected from the group consisting of a magnet, threads, press fit, snap fit, clearance fit, 
Regarding claim 4, the combination of Park and Vasas teaches the applicator of Claim 1, wherein the application end has a plurality of application bristles (Park 45) configured to retain an amount of the cosmetic formula for application.
Regarding claim 5, the combination of Park and Vasas teaches the applicator of Claim 1, wherein the cavity has a non-circular cross section (Park, Fig. 1B) configured to fix the applicator from rotating about a central axis of the elongate stem with respect to the protrusion when the applicator is releasably connected to the protrusion.
Regarding claim 7, the combination of Park and Vasas teaches the applicator of Claim 1, further comprising an elongate stem (Park, 44) positioned between the application end and the cap.
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Vasas as applied to claim 1 above and over Park as applied to claim 8 above respectively, and further in view of George (US 2018/0098615).
Regarding claims 6 and 13, Park teaches the applicator of Claim 1 or Claim 8, but does not teach that the cap includes a data storage device configured to communicate information to a sensor positioned in the protrusion.
George teaches a cap (14) that includes a data storage device (RFID, ¶49) that communicates information to a sensor (24) positioned in a handle (10).
George does not teach that the sensor is in a protrusion. Instead, George teaches a sensor located in a different portion of the handle.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to position the sensor of George in the protrusion because Applicant has not disclosed that the position of the sensor provides an advantage, is used for a particular purpose, 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the sensor position of Park to obtain the invention as specified in claims 6 and 13 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of George.
Furthermore, it would have been obvious to one of ordinary skill in the art to have provided the device of Park with a data storage device in the cap configured to communicate information to a sensor positioned in the protrusion as taught by George for the purpose of enabling during the use protocol a mix of frequencies and amplitudes that provide improved shear thinning characteristics of a particular formula or improved user perception (George, ¶49).

Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive.
In response to the argument that Park does not teach a cap portion that fits on the coupling portion as recited in claim 1, it is noted that this feature is taught by the newly cited Vasas reference.
In response that Park does not teach a cap assembly including a cap  portion and a coupling portion as recited in claim 8, it in noted that claim 8 does not require the cap portion and coupling portions to be separate elements fitted together as in claim 1. A cap portion and a coupling portion are interpreted to be sections of the cap that have the structure recited or fulfil the function claimed. The .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY S OLIVER/Examiner, Art Unit 3754 

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754